IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20959
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MOHAMMED ABDULALI SALEEM,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CR-375-1)
                      --------------------
                           May 1, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Mohammed Abdulali Saleem was convicted on

a plea of guilty to possession of a firearm by an illegal alien.

He now appeals his conviction and sentence.     We review Saleem’s

sentencing arguments for plain error because he did not raise these

issues in the district court.   See United States v. Krout, 66 F.3d
1420, 1434 (5th Cir. 1995).

     Saleem argues that the district court erroneously relied on

U.S.S.G. § 2K2.1(b)(5) to increase his offense level on the basis

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that he possessed a firearm in connection with the commission of

another felony, the submission of a false ATF Form 4773.     Saleem

notes that the commentary to § 2K2.1(b)(5) provides that “firearms

possession or trafficking offenses” should not serve as the basis

for the § 2K2.1(b)(5) enhancement.     See U.S.S.G. § 2K2.1(b)(5),

cmt. n.18.    He contends that his submission of a false ATF form is

both a firearms possession offense and a firearms trafficking

offense.

     Under the plain error standard, we review Saleem’s argument to

determine whether: (1) there is an error, (2) it is clear or

obvious, and (3) it affects his substantial rights.   United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).     If

these conditions are satisfied, we may correct the error, but only

if it "seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings."    See United States v. Olano,

507 U.S. 725, 732 (1993)(internal quotation and citations omitted).

As the interpretation of Comment 18 to U.S.S.G. § 2K2.1(b)(5) is an

issue of first impression in this circuit, it cannot constitute a

“clear or obvious” error.

     Saleem also argues that, because possession of a firearm is a

continuing offense, the § 2K2.1(b)(5) enhancement is improper

because his submission of the false ATF form was contemporaneous

with his possession of the firearm.    There is no merit to Saleem’s

argument. See United States v. Armstead, 114 F.3d 504, 513-14 (5th

Cir. 1997).

                                  2
     Finally, Saleem argues that his conviction is unconstitutional

because there is an inadequate nexus to interstate commerce to

support federal jurisdiction and to establish a violation of 18

U.S.C. § 922(g)(5).       Saleem acknowledges that his argument is

foreclosed by Fifth Circuit precedent, see, e.g., United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), conceding that he

raises the issue merely to preserve it for Supreme Court review.

As we are bound by our own precedent, see United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v.

Short, 181 F.3d 620, 624 (5th Cir. 1999), however, we must affirm

Saleem’s conviction based on his guilty plea.

     For    the   foregoing   reasons,   Saleem’s   conviction   and   his

sentence are, in all respects,

AFFIRMED.




                                    3